Citation Nr: 0009537	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-10 920	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure (hereinafter 
referred to as a "skin disorder"). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran had active service from October 1961 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought on appeal.

This matter was before the Board in September 1999, at which 
time the case was REMANDED to RO for additional development.  
The additional development having been completed to the 
extent possible, the matter is again before the Board for 
appellate review. 


FINDINGS OF FACT

1.  An August 1987 Board decision denied the veteran's claim 
of entitlement to service connection for a skin disorder; a 
July 1996 Order of the United States Court of Appeals for 
Veterans Claims dismissed the veteran's appeal to this 
decision. 

2.  A November 1997 RO rating decision reopened and denied 
the veteran's claim of entitlement to service connection for 
a skin disorder; the veteran filed a timely substantive 
appeal to this rating decision.

3.  A September 1999 Board REMAND to the RO determined that a 
VA examination was necessary in order for service connection 
for a skin disorder to be established; the veteran canceled 
the VA examination, did not reschedule the examination, and 
changed his residence without indicating any forwarding 
address or phone number.  




CONCLUSION OF LAW

As the veteran failed to report for a VA examination in 
conjunction with his reopened claim, his claim of service 
connection for a skin disorder as having been incurred in 
service is denied.  38 C.F.R. § 3.655(a),(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 1987 Board decision denied the veteran's claim of 
entitlement to service connection for a skin disorder.  In 
July 1996, the United States Court of Appeals for Veterans 
Claims (Court) issued an Order dismissing the veteran's 
appeal to this decision.  Therefore, the August 1987 Board 
decision became final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.

A November 1997 RO rating decision reopened and denied the 
veteran's claim of entitlement to service connection for a 
skin disorder in accordance with 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a).  The veteran filed a timely substantive 
appeal to this rating decision in accordance with 38 C.F.R. 
§ 20.200, 20.201, 20.202 (1999).  

After the case was transferred to the Board for appellate 
review, the Board rendered a September 1999 Board REMAND to 
the RO stating that the veteran's claim was well grounded 
under 38 U.S.C.A. § 5107(a) and, thus, for the purpose of 
affording the veteran a VA dermatological examination.  As 
explained by the Board in its September 1999 Remand, the 
Board determined that a VA dermatological examination was 
necessary in order for service connection for a skin disorder 
to be established, because it was unclear as to what specific 
skin disorder or disorders the veteran was suffering from, 
and whether such disorder or disorders were etiologically 
related to service.

The claims file documents that pursuant to the Board's 
September 1999 REMAND, the RO scheduled an October 1999 VA 
examination.  However, the record also reveals that the 
veteran canceled the VA examination, did not reschedule the 
examination, and changed his address without indicating any 
forwarding address, phone number, or any other means with 
which to contact him.  Indeed, an October 1999 letter from 
the veteran's accredited representative stated that he had 
attempted to reach the veteran, but had noted that the 
veteran had moved to North Carolina without leaving a new 
address or telephone number.

The Board notes that when a claim is a reopened claim for a 
benefit that had been previously disallowed, and entitlement 
to that benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination or 
reexamination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a),(b).  

In this case, the veteran's claim of entitlement to service 
connection for a skin disorder had been reopened by the RO in 
November 1997 after it had been previously disallowed by the 
Board in October 1987 (which was upheld by the Court in July 
1996).  During the pendency of the present appeal, the Board 
determined that a VA examination was necessary for a 
determination as to whether the establishment of service 
connection for a skin disorder is warranted.  As the veteran 
canceled the scheduled October 1999 VA examination and moved 
from his address of record to an unknown address, without 
leaving a telephone number or alternative means for 
contacting him, the Board concludes that the veteran's claim 
of entitlement to service connection for a skin disorder must 
be denied in accordance with 38 C.F.R. § 3.655(a),(b).  




ORDER

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

